Citation Nr: 1736904	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to March 1990.  
This matter comes before the Board of Veterans' Appeals (Board) as it was raised by the Board in a May 2013 decision and remand.  

The issue of entitlement to a TDIU was initially denied by the Board in a November 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, the Veteran and the Secretary of Veterans Appeals (Secretary) filed a Joint Motion for Partial Remand (JMPR).  This motion was granted in a July 2016 Court order.  The case was returned to the Board, and the Board issued a decision and remand in September 2016.  The Board granted a separate 10 percent evaluation for arthritis of the right knee and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO issued at supplemental statement of the case (SSOC) in July 2017 denying entitlement to a TDIU.  The case is now returned to the Board for further action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran is unemployable as the result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16(b), 4.18, 4.19, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The JMPR found that the Board did not provide adequate reasons and bases as to whether Veteran is entitled to TDIU.  The parties agreed that the Board erred by failing to discuss Appellant's educational or occupational history in its analysis as to whether the Veteran was entitled to TDIU.  Upon remand, the JMPR found that the Board must consider Veteran's educational and occupational history in relation to his employability to determine whether Veteran is capable of maintain substantially gainful employment.

Relevant Laws and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In its May 2013 decision, the Board determined that the issue of entitlement to a TDIU had been raised because a June 2012 VA examiner determined that the Veteran's right knee disabilities had a moderate impact on occupational functioning and a June 2012 VA audio examination noted adjustments must be made due to hearing loss and tinnitus.  

The schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a)(2) have not been met in this case, as the Veteran is service-connected for internal derangement of the right knee with chondromalacia (20 percent), right knee instability with chondromalacia (10 percent), osteoarthritis with painful motion of the right knee (10 percent), asbestosis and restrictive lung disease (10 percent),tinnitus (10 percent), and hearing loss (0 percent), with a combined evaluation of 50 percent.  Given the foregoing, the Veteran has not met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) at any time during the period that is the subject of this appeal.  The Board must consider the provisions of 38 C.F.R. § 4.16(b); however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a) (2016).  Therefore, the issue before the Board is whether the Veteran is entitled to a TDIU on an extraschedular basis. 

The Board does not have jurisdiction over the issue of extraschedular rating in the first instance.  Here, the Board referred the issue of a TDIU on an extraschedular basis to the Director of Compensation.

By way of background, the Veteran has provided extensive VA examinations to determine if he was able to work despite his disabilities.  In a June 2005 statement, the Veteran reported this his highest grade of completion was the tenth grade and that his employment history consisted of construction work and work in a grocery store and as a bar manager.

In an August 2012 VA examination, the examiner noted that the Veteran's trade was construction and that he was no longer able to bend, lift, squat or do heavy lifting repetitively without extreme exacerbation of his knee condition.  The examiner also found that the Veteran was no longer able to work in construction, that he was only able to perform sedentary employment and that he has only been able to find part-time work at a minimum wage.  

The examiner who conducted the December 2012 VA respiratory conditions Disability Benefits Questionnaire (DBQ) stated that the Veteran's respiratory condition did not impact his ability to work. 

In an August 2013 VA knee examination, the examiner found that the Veteran could work in a sedentary job, but could not work in a physical job.  The examiner noted that the Veteran performed a physical job for most of his life.  The examiner determined that the Veteran would be able to perform a sedentary job as long as he could get up and change positions every two hours.

The August 2013 examiner who performed the respiratory conditions DBQ determined that the Veteran's respiratory condition would not preclude him from working at a sedentary job.  

Since the time of the most recent Board decision, the Veteran has been afforded new VA examinations for all of his service-connected disabilities and also provide and Social Industrial Survey.

Most recently in February 2017, the Veteran received a VA examination for his hearing loss and tinnitus.

Puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
5000
6000
AVG
Right
10
10
20
40
55
50
31
Left
15
10
30
40
55
60
35

Speech recognition was 100 percent in the right ear and 98 percent in the left ear.

Using Table VI and Table VII, a noncompensable evaluation is warranted for the right ear and the left ear.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  

The examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with this Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The Veteran may have trouble working well in very noisy environments, and in environments which require him to use non face-to-face communication equipment (e.g. speakers, intercoms, etc.) or in jobs which required a great deal of attention to high pitched sounds like monitoring medical equipment, other alarm systems.   

A tinnitus examination noted that the Veteran reported louder and more pronounced tinnitus than in the past.  The examiner noted that severe tinnitus is usually accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions and sometimes suicidal ideation.  It is these manifestations that would usually lead to unemployability, not the tinnitus itself.  The audiologist reported that she is not qualified to comment on the psychological manifestations of tinnitus and that such opinions should be delegated to a mental health professional.  The Veteran has not asserted, nor has the evidence shown that his psychological problems are related to severe tinnitus.

Also in February 2017, the Veteran was afforded a respiratory examination.  The examiner noted that the Veteran was service-connected for asbestosis with restrictive lung disease.  The Veteran also had a long history of smoking and was also diagnosed with asthma, COPD with evidence of emphysema.  The examiner noted the Veteran's activity was restricted as a result of his report that he gets shortness of breath with hot, humid and cold damp weather, with walking and stairs.  The examiner opined the Veteran's asbestosis with restrictive lung disease and reports of dyspnea cause moderate functional impairment.  The examiner found that this would make it difficult for him to perform a physical job.  The examiner noted that a full pulmonary function test was not performed because the Veteran declined use of albuterol for post bronchodilator response.

The Veteran received a VA examination for his knees also in February 2017.  The Veteran reported that he has constant right knee pain that is worse with cold damp weather, walking, squatting, stairs and sitting for long periods of time.  The examiner opined that his right knee osteoarthritis and instability cause moderate functional impairment as a result of subjective complaints.  The Veteran would have difficulty performing physical jobs because of right knee pain with walking, squatting, stairs and activity.  He would have difficulty with performing sedentary jobs because of right knee pain with sitting for long periods of time.  

In March 2017, the Veteran received a Social and Industrial Survey.  The survey indicated that the Veteran worked in grocery store, construction jobs, as a movie theater usher, in a Warehouse, temp agency, bar manager, and worked at Rocky Hill Veteran's Home while he was staying there.  The Veteran reported that it is hard for him to find a job that does not require at least a high school education and he can no longer work construction due to his chronic health issues.  The Veteran was offered Vocational Rehabilitation service but declined.  He last worked full time in June 1999 as an usher at a local theater.  He had frequent periods of unemployment since 1990 due to constant knee pain.  He lived in Rocky Hill State Veteran's Home for 8 years beginning December 2004.  He currently lives with his girlfriend.  The Veteran had history of multiple arrests, a charge of shoplifting/vandalism twice, parole violation once, two drug charges, one robbery, and one assault.  Five of these charges resulted in convictions.  There was no recent violence, arrest or legal problems.  The Veteran had reported drug and alcohol problems for years.  The Veteran reported that both alcohol and drug use were to self-medicate his pain.  The Veteran had been unemployed since 2013.  He left the Warehouse due to an inguinal hernia.  He worked for the American Legion earning $8.25 an hour, 60-80 hours a week.  The Veteran was fired from last job after found to be drunk and could not get back to work on time, which occurred following his grandmother's funeral in which he was not allowed to take time off of work.  

The Social Worker noted that his ability to obtain employment that will not further aggravated his knee conditions is significantly limited due to many years of drug and alcohol use, not getting medical treatment when needed, not following through with treatment recommendations for medical, mental health and substance use and a lifetime of hard living (i.e. homelessness, legal issues, lack of education).  The Social Worker found that the Veteran's symptoms of PTSD and depression were mainly somatic.  She found that although he experiences depression and anxiety, he had not been diagnosed with specific depressive or anxiety diagnoses.  The social worker concluded that the Veteran had severe alcohol use disorder, rule out unspecified depressive disorder, rule out somatic symptom disorder with predominant pain.  She found that the Veteran's mental health had moderately impacted his employability.  Substance use disorder, depression, and chronic pain each exacerbated the other and combined with inadequate problem solving skills and inadequate coping skills.  Due to these problems and a low level of education, the social worker found that it was likely that if the Veteran was able to obtain employment, he would struggle to maintain it.

In May 2017, the Director of Compensation Service found that an extraschedular entitlement to a TDIU was not shown due to the Veteran's right knee disability, nor has the rating schedule been shown to be inadequate or that there is any collective impact.  The evidence showed that the Veteran' right knee disability made physical occupational activity difficult with no preclusion to sedentary activity.  There are several non-service-connected disabilities which have not been differentiated from service-connected conditions.  There was no service-connected disability identified individually or collectively, as the sole reason for the Veteran's unemployability.

The evidence shows that the Veteran has several nonservice-connected disabilities that are contributing to his unemployability.  Namely, substance use disorder caused him to be fired from his last job when he was found to be drunk.  See Social and Industrial Survey dated in March 2017.  The Social Worker noted that many years of drug and alcohol use, among other problems, significantly limited his ability to obtain employment that would not further aggravate his knee conditions.  The Veteran also has a diagnosis of chronic obstructive airway disease that is separate from his service-connected asbestosis.

Significantly, the February 2017 examiner who evaluated the Veteran's right knee disability noted that his right knee osteoarthritis, chondromalacia and instability cause moderate functional impairment as a result of the Veteran's subjective complaints.  The Veteran would have difficulty performing physical jobs because of right knee pain with walking, squatting, stairs and activity.  He would have difficulty with performing sedentary jobs because of right knee pain with sitting for long periods of time.  

In conclusion, it appears that the Veteran's service-connected disabilities, pertinently, his right knee disability and asbestosis disability would not allow him to perform physical type positions.  His employment history includes predominantly physical type jobs or jobs that involved walking, including construction, warehouse position, bar manager, and usher in a movie theater.  Furthermore, the February 2017 examiner who evaluated the Veteran's right knee disability found that the Veteran would have difficulty performing even sedentary types of jobs due to right knee pain due to sitting for long periods of time.  

The Board acknowledges that the Veteran also has non-service-connected disabilities, such as substance abuse disorder, that also contribute to his inability to secure or follow gainful occupation.  

Resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) is warranted.  The evidence establishes that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis, is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


